Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 3/4/2020.
Claims 1-20 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau et al (US Pub # 2001/0020254) in view of Bowman et al (US Pub # 2021/0019284).

As per claim 2, Blumenau discloses method for managing data (Blumenau: [0009 & Fig : 1]:    The computer readable medium includes a data structure relating to access management by a plurality of network devices to data stored on a plurality of logical devices of a shared resource”), the method comprising:
obtaining, by a management module, a resource device replacement request specifying a first resource device and in response to the resource device replacement request (Blumenau: [0010 & Fig : 1]:    a non-media access request by a first of the plurality of devices to a logical device at the shared resource for which the first device has no data access privileges, to determine whether the first device is authorized to have non-media access to the logical device”),
updating a resource allocation master list to specify a failed status of the first resource device (Blumenau: [0078 & Fig : 1]:   The compare status 128 is forwarded to the HBA. If there is not a match, this indicates to the storage system that the host does not have the correct access key, and/or that the host does not know the correct random number and the connection between the host processor and the storage system is not authenticated.”);
initiating a resource device replacement for the second resource device (Blumenau: [0010 & Fig : 1]:    Actions that may be performed on the configuration database 1232 of a storage system 1220 include initializing the configuration database 1232, adding or removing a network device such as a host, HBA or host/HBA pair to the configuration database 1232 so that network devices can access storage volumes on the storage system, adding or removing access to a particular storage port that a host/HBA pair can access on the storage system, and adding or removing access to a particular volume that a host/HBA pair can access on the storage system.”),

Blumenau does not explicitly teaches selecting a second resource device using the resource allocation master list based on a standby status of the second resource device and updating a resource device entry associated with the second resource device to specify an in use status of the second resource device; 
Grant however teaches  electing a second resource device using the resource allocation master list based on a standby status of the second resource device (Bowman: [0185]:    Newly active is determined when the computing device is switched from a standby status to an active status. When the second status is newly active, a last published event block object identifier that uniquely identifies a last published event block object is determined. A next event block object is selected from a non-transitory computer-readable medium accessible by the computing device.”);
updating a resource device entry associated with the second resource device to specify an in use status of the second resource device (Bowman: [0185]:    The selected next event block object is published to an out-messaging network device. When the second status of the computing device is not newly active, the received event block object is published to the out-messaging network device”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blumenau in view of Bowman to figure out the active and standby status of the device.  One would be motivated to do so because this may support a failover  of the transmission of the data (Grant: [0185]).  

Claims 8 and 15 are rejected based on rationale provided for claim 1. 

As per claim 2, Blumenau in view of Bowman discloses the method of claim 1, wherein the first resource device and the second resource device are associated with an infrastructure persona (Blumenau: [0043-0045 & Fig : 1A]:   “A data management system for managing data at a resource may use any or all of these filtering, authentication and validation techniques &  FIG. 1A illustrates a network 10 arranged in a loop configuration, where all devices in the network are coupled together in a single loop.”).As per claim 3, Blumenau in view of Bowman discloses the method of claim 2, wherein the first resource device is initially implementing a workload, and wherein, after initiating the resource device replacement, the second resource device is implementing the workload (Bowman: [0129 & 0135]:    FIG. 2, one or more of machines 220 and 240 may be part of a communications grid computing environment. A gridded computing environment may be employed in a distributed system with non-interactive workloads & when a project is initiated on communications grid 400, primary control node 402 controls the work to be performed for the project in order to complete the project as requested or instructed.”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blumenau in view of Bowman to figure out the active and standby status of the device.  One would be motivated to do so because this may support a failover  of the transmission of the data (Grant: [0185]).  
As per claim 4, Blumenau in view of Bowman discloses the method of claim 3, wherein initiating the resource device replacement comprises: transitioning the second resource device to an operational state; and after the second resource device is in an operational state, directing communication between other resource devices in the workload to second resource device (Bowman: [0273]:   a thread may also release a core 2355 that was assigned to execute instructions therein to become available for use in executing other instructions elsewhere, but may not release all of the storage space within the storage 2360 that is occupied by that thread, such that at least the storage space required to preserve aspects of the current state of that thread may remain assigned to that thread.”);

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blumenau in view of Bowman to figure out the active and standby status of the device.  One would be motivated to do so because this may support a failover  of the transmission of the data (Grant: [0185]).  
As per claim 5, Blumenau in view of Bowman discloses the method of claim 1, wherein the first resource device and the second resource device are processing devices (Blumenau: [0043-0045 & Fig : 1A]:   “A data management system for managing data at a resource may use any or all of these filtering, authentication and validation techniques &  FIG. 1A illustrates a network 10 arranged in a loop configuration, where all devices in the network are coupled together in a single loop.”).As per claim 6, Blumenau in view of Bowman discloses the method of claim 1, wherein the first resource device and the second resource device are storage devices (Blumenau: [0043-0045 & Fig : 1A]:   “A data management system for managing data at a resource may use any or all of these filtering, authentication and validation techniques &  FIG. 1A illustrates a network 10 arranged in a loop configuration, where all devices in the network are coupled together in a single loop.”).As per claim 7, Blumenau in view of Bowman discloses the method of claim 1, wherein the first resource device and the second resource device are network devices (Blumenau: [0043-0045 & Fig : 1A]:   “A data management system for managing data at a resource may use any or all of these filtering, authentication and validation techniques &  FIG. 1A illustrates a network 10 arranged in a loop configuration, where all devices in the network are coupled together in a single loop.”).

  Claims 9-14 & 16-20 are rejected under the rationale provided for claims 2-7 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449